Motion Granted and Order filed June 13, 2022




                                      In The

                          Fourteenth Court of Appeals
                                 ____________

                              NO. 14-22-00385-CV
                                ____________

    IN THE INTEREST OF Q.R.W. A/K/A Q.W.; S.R.W., CHILDREN
                             V.
  TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES


                    On Appeal from the 313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2020-00628J


                                     ORDER

      This is an accelerated appeal from a judgment in a parental termination case.

      The notice of appeal was filed May 23, 2022. Appellant has established
indigence or is presumed to be indigent. See Tex. R. App. P. 20.1(a). The
reporter’s record was due within 10 days after the notice of appeal was filed. See
Tex. R. App. P. 35.1(b); 28.4(a)(1). On June 3, 2022, a requested extension of
time to file the reporter’s record was granted to June 13, 2022. The court reporter,
Kim Weidenheft, was notified no further extensions would be granted absent
exceptional circumstances.

      On June 13, 2022, Kim Weidenheft filed a second request to extend time to
file the reporter’s record, until June 23, 2022. We GRANT the motion.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is
filed. See Tex. R. Jud. Admin. 6.2(a). The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). The trial court must direct the court reporter to immediately commence
the preparation of the reporter’s record and must arrange for a substitute reporter,
if necessary. See Tex. R. App. P. 28.4(b)(1).

      Accordingly, we further order Kim Weidenheft, the court reporter, to file the
record in this appeal on or before June 23, 2022. If Kim Weidenheft does not
timely file the record as ordered, the court will issue an order requiring her to
appear at a hearing to show cause why the record has not been timely filed and
why she should not be held in contempt of court for failing to file the record as
ordered. Contempt of court is punishable by a fine and/or confinement in jail.



                                  PER CURIAM

Panel Consists of Chief Christopher and Justices Wise and Jewell.